Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communications: the application filed on March 12, 2020.
Claims 1-20 are presented for Examination. Claims 1, 9,11, and 19 are independent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buuck et al (US 9,329,721).
Regarding independent claim 1, Buuck et al disclose that a system (Fig.1-Fig.6) for estimating parameters (Fig.6: 614; Noise, TOUCH SIGNAL) of an electromagnetic load (Fig. 4: 404, and 406) comprising:
an input (Fig.6: 104,106) for receiving an input excitation signal (Fig. 6: TOUCH SIGNAL) to the electromagnetic load;

a parameter estimator (Fig.4: 214) that uses the at least one portion of the input excitation signal to estimate and output one or more parameters of the electromagnetic load (Fig. 4: 404, and 406).

Regarding claim 2, Buuck et al disclose that wherein the at least one portion of the input excitation signal is a beginning of a transient of the input excitation signal (Fig. 6:616;624).

Regarding claim 3, Buuck et al disclose that wherein the at least one portion of the input excitation signal is an end of a transient of the input excitation signal (Fig. 6: 616;626).

Regarding claim 4, Buuck et al disclose that wherein the broadband content estimator (110) comprises a filter bank to determine spectral broadness of the input excitation signal at any portion of the input excitation signal (col. 8, lns. 9-23).

Regarding claim 5, Buuck et al disclose that wherein the electromagnetic load is a haptic transducer (Fig. 5: 106) and the input excitation signal is a haptic waveform for driving the haptic transducer (Fig. 6: 616).

Regarding claim 6, Buuck et al disclose that wherein the at least one portion of 
Regarding claim 7, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises an end of the haptic waveform (Fig. 6:616;626).

Regarding claim 8, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises a beginning of the haptic waveform and an end of the haptic waveform (Fig. 6: 616).

Regarding claim 9, Buuck et al disclose that a system (Fig.1-Fig.6) for estimating parameters (Fig.6: 614; Noise, TOUCH SIGNAL) of an electromagnetic load (Fig. 4: 404, and 406) comprising:
an input (Fig.6: 104,106) for receiving an input excitation signal (Fig. 6: TOUCH SIGNAL) to the electromagnetic load;
a wideband content block (Fig. 1: 110) that adds wideband spectral content to the input excitation signal to create a modified input excitation signal (col. 8, lns.9-23); and
a parameter estimator (Fig.4: 214) that uses the modified input excitation signal to estimate and output one or more parameters of the electromagnetic load (Fig. 4: 404, and 406).

Regarding claim 10, Buuck et al disclose that wherein the electromagnetic load is a haptic transducer (Fig. 5: 106) and the input excitation signal is a haptic waveform for driving the haptic transducer (Fig. 6: 616).


Regarding claim 11, Buuck et al disclose that a method for estimating parameters (Fig.6: 614; Noise, TOUCH SIGNAL) of an electromagnetic load (Fig. 4: 404, and 406) comprising:
receiving an input excitation signal (Fig. 6: TOUCH SIGNAL) to the electromagnetic load;
identifying (col. 8, lns.9-23) at least one portion of the input excitation signal having broadband content; and
using the at least one portion of the input excitation signal to estimate and output one or more parameters of the electromagnetic load (Fig. 4: 404, and 406).

Regarding claim 12, Buuck et al disclose that wherein the at least one portion of the input excitation signal is a beginning of a transient of the input excitation signal (Fig. 6:616;624).

Regarding claim 13, Buuck et al disclose that wherein the at least one portion of the input excitation signal is an end of a transient of the input excitation signal (Fig. 6: 616;626).

Regarding claim 14, Buuck et al disclose that wherein identifying at least one portion of the input excitation signal having broadband content comprises using a filter (110) bank to determine spectral broadness of the input excitation signal at any portion of the input excitation signal (col. 8, lns. 9-23).

Regarding claim 15, Buuck et al disclose that wherein the electromagnetic load is a haptic transducer (Fig. 6:616;624). and the input excitation signal is a haptic waveform (Fig. 6:622) for driving the haptic transducer.

Regarding claim 16, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises a beginning of the haptic waveform (Fig. 6:616;624).

Regarding claim 17, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises an end of the haptic waveform (Fig. 6:616;626).

Regarding claim 18, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises a beginning of the haptic waveform and an end of the haptic waveform (Fig. 6: 616).

Regarding independent claim 19, Buuck et al disclose that a method for estimating parameters (Fig.6: 614; Noise, TOUCH SIGNAL) of an electromagnetic load (Fig. 4: 404, and 406)   comprising:
receiving an input excitation signal (Fig. 6: TOUCH SIGNAL) to the electromagnetic load;
adding wideband spectral content (col. 8, lns.9-23) to the input excitation signal to create a modified input excitation signal; and
using the modified input excitation signal to estimate and output one or more 

Regarding claim 20, Buuck et al disclose that wherein the electromagnetic load is a haptic transducer (Fig. 5: 106) and the input excitation signal is a haptic waveform for driving the haptic transducer (Fig. 6: 616).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846